Citation Nr: 0009979	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-12 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for dental disability.

3.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1968.  He subsequently served in the Army Reserves, 
retiring in June 1994.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the appellant's current hearing 
loss disorder and his period of active duty from October 1965 
to September 1968.

2.  Medical or dental evidence has not been presented showing 
that the appellant has a current dental disability due to 
dental trauma or due to any dental treatment or condition in 
service other than replaceable missing teeth; and there are 
no indications in the record that the teeth extracted in 
service are not replaceable, nor has the appellant alleged 
facts that meet the criteria for service connection for the 
purpose of dental treatment.

3. The appellant's service-connected generalized anxiety 
disorder is currently manifested by mood swings with anger 
and irritability, withdrawal, mistrust, poor coping ability, 
and sadness, with clinical findings for somewhat halting 
speech at times with occasionally stuttering that increases 
with anxiety, poor concentration and some depression, and 
somewhat limited insight.  Since 1997, the appellant's Global 
Assessment of Functioning Scale score ranged from 55 to 60.
4.  The appellant does not have a single disability ratable 
at 60 percent or more, or two or more disabilities with one 
disability ratable at 40 percent and sufficient additional 
disability to warrant a combined rating of 70 percent or 
more.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
hearing loss disability has not been presented.  38 U.S.C.A. 
§5107 (West 1991 & Supp. 1999).

2.  A well grounded claim for service connection for dental 
disability has not been presented.  38 U.S.C.A. §5107 (West 
1991 & Supp. 1999).

3.  The schedular criteria for a rating in excess of 50 
percent for generalized anxiety disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 9400 (1999).

4.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. § 1155 
(West 1991 & West 1999); 38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for a bilateral 
hearing loss and dental disability.  Service connection may 
be granted, when the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  In the 
case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as sensorineural hearing loss, to a degree of 
at least 10 percent within one year after separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).


A.  Hearing Loss

The record reflects that the appellant served on active duty 
from October 1965 to September 1968.  The record does not 
show, nor does the appellant contend, that he had combat 
service.  Service medical records for this period of service 
are negative for complaints or findings of hearing loss.  
Records from the U.S. Army Reserves reflect that, on periodic 
examinations, there was decreased hearing acuity at the 
higher frequencies.  A hearing loss disability was not 
diagnosed.  On Reserves examination in April 1989, hearing 
protection was recommended.  Post service, the appellant was 
evaluated by the VA and diagnosed with moderate to severe 
high frequency sensorineural hearing loss; word recognition 
ability was described as excellent.

Assuming that the appellant satisfies the well grounded 
requirement of presenting evidence of a current hearing loss 
disability, he has nonetheless failed to present competent 
evidence showing a nexus, or link, between the current 
hearing loss disability and his period of active military 
service.  We note that he has not claimed that hearing loss 
is related to concussion or acoustic trauma incurred in 
service, and that there is no evidence in the service medical 
records of any hearing loss precipitating event.  While 
Reserve records show decreasing hearing acuity, these records 
and post service medical records fail to show any medical 
relationship between these findings and active military 
service.  Also, a hearing loss disability as defined by VA 
law is not shown within the initial post separation year to 
warrant application of the presumptive provisions.  See 
38 C.F.R. §§ 3.309, 3.385 (1999).

The Board notes that the appellant's periods of active duty 
for training with the U.S. Army Reserves does not qualify as 
"active duty" for the purpose of obtaining VA benefits as 
he was not disabled from a disease or injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (1999).

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of hearing loss 
and military service.  However, as a layman, the appellant is 
not competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

Accordingly, in view of the above, the Board finds that a 
well grounded claim for service connection for hearing loss 
has not been presented.

B.  Dental Disability

Service connection may be granted for a dental disease or 
injury of individual teeth and the investing tissue if 
incurred in or aggravated by service. 38 CF.R. § 3.381(a) 
(1999).  However, periodontal disease, treatable carious 
teeth, and replaceable missing teeth, among other dental 
conditions, are not disabling.  38 CF.R. § 4.149. These 
dental disorders may be considered service-connected solely 
for the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.

That provision, 38 CF.R. § 4.149, specifies that non- 
disabling dental conditions may be considered service-
connected solely for the purposes of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 CF.R. § 17.120 or 17.123.  The Board 
notes that 38 CF.R. § 17.123 has been renumbered and 
redesignated as § 17.161, without change.  For convenience, 
the Board will hereinafter refer to 38 CF.R. § 17.161, the 
current codification of the applicable provisions.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, subject to 
various restrictions including one-time treatment and (given 
the appellant's dates of service) a timely application within 
a year of service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and several other categories which 
are not relevant to the present case.  38 US.C.A. § 1712; 38 
CF.R. § 17.161.

However, the initial question is whether the appellant has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  38 
US.C.A. § 5107(a). To be well grounded, the claim must be 
plausible, one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of competent evidence to support 
service connection of a dental condition manifested by 
replaceable missing teeth, the claim is implausible and must 
be denied as not well grounded. 38 US.C.A. § 5107(a); Woodson 
v. Brown, 8 Vet. App. 352 (1995).

In this case, the  appellant contends that he has current 
dental disability due to an incompetent military dentist.  He 
reported that he had 7 to 11 fillings set in the course of 
one day, and that within the following two days most of those 
teeth were extracted.  He reported that he has numerous 
current problems with his remaining teeth, which require 
repair and/or removal, and that he needs new partial 
dentures.  Based on the alleged incompetent military dental 
treatment and his current dental problems, the appellant 
believes that he is entitled to VA outpatient dental 
treatment, or to outpatient dental treatment at VA expense, 
as a result of the injuries, disorders, or extractions in 
service.

For the purposes of determining whether a veteran is eligible 
for dental care based on dental trauma, under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).

Where a veteran has replaceable missing teeth at the time of 
service discharge, the veteran is entitled to one-time VA 
outpatient dental treatment, if the veteran applies for such 
treatment within one year after service separation.  
38 C.F.R. § 17.161(b) ("Class II" treatment).  The Board 
notes that, in this case, the appellant apparently first 
sought VA dental treatment around November 1969, and that he 
was afforded his one-time VA treatment in March 1970.

Service medical records reflect that the appellant underwent 
an initial dental examination in October 1965.  A dental 
chart illustrating the teeth of the mouth reflects that teeth 
# 1, #4, #16, #17, and #32 were missing, and that there was 
slight calculus of #2, #5, #13, #16, #17, #19, #20, #29, and 
#30.  The portion of the dental chart showing restorations 
and treatment in service reflects extractions of teeth #3, 
#12, #14, #15, #19, and #29.

Dental treatment entries reflect that, in January 1966, a 
periapical x-ray (PAX) of #8 and #9 was obtained, and the 
appellant was given oral hygiene instructions (OHI).  Also, 
in January and February  1966, curettage was performed on the 
lower anterior.  Severe periodontitis was noted.  The Board 
notes that curettage is the removal of growths or other 
matter from the wall of a cavity or other surface.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 411 (27th ed. 1988).  In 
February 1966, a bitewing x-ray (BWX) was obtained and the 
appellant was noted to have had "Vincents [sic] recently."  
Gingiva was described as looking fairly good.  Cavitron 
scaling was performed.  A drain was inserted at the #14 area 
and the appellant was prescribed Darvon.  In March 1966, 
caries were found of many teeth:  #17, #18, #20, #21, #28, 
#29, #30, and #31.  Amalgam was applied to the teeth.  
Subsequently, in March 1966, tooth #29 was extracted, and a 
few days later, one su (sensory urgency) placed gelfoam was 
inserted into the mouth.  In August 1966, caries was found of 
tooth #2 and #3.  In December 1966, #12 was extracted.  In 
May 1968, caries of #2 was noted, treated with a 
mesioocclusal amalgam (i.e. dental filling) and desensitizer.  
BWX and PAX were obtained.  #30 and #31 were also treated 
with a desensitizer, and #29 and #30 were noted to have 
normal sensitivity to desensitizer and ice, but #31 had no 
response to either and the appellant reported pain in the 
area of #30 and #31.  In July 1968, caries of #11 was noted 
along with hypersensitivity.  In August 1968, caries of tooth 
#11 was treated with an amalgam.  In September 1968, caries 
of #5 and #13 were treated with amalgam.

In March 1970, a VA dental examination as performed.  The 
chief complaint was replacement of missing teeth.  Slight 
calculus was noted, but occlusions and tissue were normal.  
Partials were prepared for teeth #3, #4, and #12.  Dental 
work was completed in June 1970.
In November 1987, the appellant underwent a Type III 
examination.  No additional missing teeth were noted, and 
there were no diseases or abnormalities shown.  The Board 
notes that there is no record that replacement of any of the 
appellant's missing teeth was recommended.

In August 1997, the appellant filed a claim for service 
connection for dental disability.  A November 1997 rating 
decision and July 1998 Statement of the Case, VARO informed 
the appellant that he had not submitted evidence of a well 
grounded claim for service connection for dental disability 
as he had not submitted evidence of any current dental 
disability.  In a supplemental SOC issued in August 1999, 
VARO again informed the appellant that his claim was not well 
grounded because he had not submitted evidence of any current 
dental condition.

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection. 38 CF.R. § 
3.381(a).  In relevant part, the regulations governing 
entitlement to compensation and eligibility for treatment of 
dental disorders distinguish between "replaceable missing 
teeth" or periodontal disease, defined as not disabling for 
purposes of compensation, and teeth lost as a result of "loss 
of substance of body of maxilla or mandible."  If teeth are 
lost as a result of loss of substance, service connection 
both for compensation and for treatment may be granted.  See 
38 CF.R. §§ 4.149, 4.150, Diagnostic Code 9913; Simington v. 
West, 11 Vet. App. 41, 44 (1998).

Here, there is no evidence that the appellant lost any tooth 
during service as a result of loss of substance of the body 
of the maxilla or mandible.  There is no medical or dental 
evidence or opinion that his lost teeth are not "replaceable 
missing teeth" within the meaning of Diagnostic Code 4.149.  
There is no medical evidence of a medical or dental diagnosis 
other than missing teeth or periodontal disease.  Neither the 
law nor the regulations allow VA or the Board to grant 
service connection for compensation purposes for replaceable 
missing teeth or periodontal disease.

The Board also notes that there is no medical or dental 
opinion, other than the appellant's unsupported lay 
statement, which links his alleged current dental problems to 
failure to replace teeth extracted during service, or dental 
treatment in service.  The appellant's opinion as to the 
etiology his current dental/oral condition does not serve to 
establish a well grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot render a claim well grounded); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (lay persons are not 
competent to render medical opinions).

Thus, in the absence of any medical or dental diagnosis for 
which service connection may be granted, the appellant's 
claim for service connection for a dental disorder manifested 
by replaceable missing teeth is not well grounded.  The Board 
notes, however, that, while "replaceable missing teeth" is 
not defined as a disability for compensation purposes, 
replaceable missing teeth may be considered service-connected 
for the purposes of determining entitlement to VA dental 
examinations or treatment.  The Board has, therefore, 
considered whether service connection for multiple dental 
extractions may be granted for this purpose.

The governing statute and regulation provide for various 
categories of eligibility for such treatment.  38 US.C.A. § 
1712 and 38 CF.R. § 17.161.  The appellant is ineligible for 
Class I dental treatment, which requires a compensable 
service-connected dental condition.  Class II dental 
treatment is provided for noncompensable service-connected 
dental conditions, but restrictions include one-time 
treatment and timely application after service.  The record 
reflects that he received such treatment, and that his 
eligibility under this category expired many years ago.

Class II(a) dental treatment is provided, without 
restrictions as to the number of treatment episodes or timely 
application, for a service-connected noncompensable dental 
condition due to a combat wound or other service trauma.  The 
veteran is not eligible under this category since he does not 
allege he sustained a combat wound, and routine dental 
treatment, including extractions, is not defined as dental 
trauma. Trauma under this category means an injury, and it 
does not include work performed on teeth is service.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997). Dental treatment 
is authorized for veterans who are evaluated as totally 
disabled on a schedular basis or by virtue of individual 
unemployability.  38 US.C.A. § 1712(a)(1)(G).  Dental 
treatment is authorized for a veteran who is participating in 
a rehabilitation program or who is receiving VA medical care 
and requires dental treatment for a dental disorder 
complicating the VA medical treatment.  38 CF.R. § 17.161(i), 
(j).  However, it is clear that these categories are not 
relevant in this case, as it is neither claimed nor shown 
that the appellant meets any of the other dental treatment 
eligibility categories and the appellant cannot establish a 
plausible claim on any of these bases.  Under these 
circumstances, the claim for service connection for purposes 
of dental treatment is also not well grounded.  Woodson 
supra. at 353-54.

Based on the foregoing, the Board finds that there is no 
category authorizing service connection for a dental disorder 
for purposes of dental examination or outpatient dental 
treatment under which the appellant has established a 
plausible claim.  In short, to the extent the claim for 
service connection is a claim for dental treatment, it is not 
well grounded.  Id.  As the appellant's claim for service 
connection for multiple teeth extractions is not well 
grounded either for compensation purposes or for purposes of 
VA outpatient dental treatment, the claim must be denied.

II.  Claims for Increase

A.  Background

VA treatment records dated March 1996 to September 1997 
reflect that the appellant participated in a stress 
management group, wherein he discussed his feelings of anger.  
In May 1997, the appellant was hospitalized for alcohol 
dependence.  Other Axis I diagnoses included adjustment 
disorder and pain disorder.  Global Assessment of Functioning 
Scale score of 48, current, and 50, past, was assigned.  It 
was noted that the appellant was self-medicating with alcohol 
his right arm pain.  At discharge, he was in stable 
condition.  On outpatient treatment in September 1997, the 
appellant was casually dressed, with coherent, logical and 
relevant speech.  He reported reduced intake of alcohol from 
cases to 2 or 3 beers a day.  He was oriented, but he 
indicated some memory difficulties.  It was noted that 
because of his aggressive behavior, his spouse did not want 
to live with him.  The examiner noted the possibility of 
psychomotor seizure and Tourette syndrome.  Mood was slightly 
depressed.  The appellant reported that he was sleeping well 
with Trazodone.

In September 1997, a VA psychiatric examination was 
conducted.  The appellant, age 50, reported that he was 
separated from is wife (1 year).  He complained of mood 
swings, anger, irritability, isolation, mistrust, over-
protection of his children, an inability to deal with others, 
and an inability to cope with stress.  By history, he was 
treated for alcohol addiction and he had a work-related 
injury that resulted in his leaving his job.  The examiner 
noted that the appellant was admitted to the inpatient 
substance abuse program in May 1997, but that he left the 
program early and did not follow-up with outpatient 
treatment.  The appellant stated that his psychiatric 
problems interfered with his employment and that worked for a 
furniture company for 23 years prior to his on-the-job 
injury.  He denied close relationships with family (wife and 
two sons) or friends.  He was recently denied Social Security 
disability benefits.  Medications included Trazodone, 
Clonazepam, and Tegretol.  On mental status examination, the 
appellant was alert, oriented, and cooperative.  Grooming and 
hygiene were adequate.  He appeared somewhat anxious.  
Conversation was logical and relevant.  Speech was somewhat 
halting at times and he would occasionally stutter; he 
reported that this was due to anxiety and has been present 
over the past 3-4 years, increasing with anxiety.  Anxiety 
and anger control problems were prominent.  There was poor 
concentration and some depression.  The appellant 
acknowledged fleeting thoughts of suicide, but had no intent 
or plan.  His routine was described as limited.  He reported 
that he spent his time mostly watching television and that he 
has few, if any, friends because of his irritable behavior.  
Insight was somewhat limited, but judgment was generally 
intact.  The diagnostic impression was generalized anxiety 
disorder, and alcohol abuse (reportedly in remission for the 
past 3 months).  A Global Assessment of Functioning Scale 
score of 60 was assigned, current and past year.

Private psychiatric treatment records dated July to November 
1998 reflect that, in October 1998, the appellant reported 
anger control problems, and that he had a physical 
altercation with his estranged wife.  It was noted that 
Ritalin helped a little with his patience, but not when he 
was with his family.  He declined to take Depakote and there 
was no indication that he was taking Trazodone.  In November 
1998, the appellant was observed as unshaven and disheveled, 
without some of his teeth and with visible tremor.  It was 
noted that he started drinking again and that he was arrested 
for DUI (driving under the influence).  Also, his wife 
apparently obtained a restraining order that prevented his 
seeing her for a year.  

VA outpatient treatment records dated November 1998 to May 
1999 reflect that, in November 1998, the appellant presented 
himself for alcohol problems.  At this time, he complained of 
sleep difficulty and anger, along with verbal abusiveness 
towards his estranged spouse.  He complained of being "sad 
all my life."  He noted a 12 pound weight loss, which he 
attributed to his wife not cooking for him.  Regarding 
anxiety, the appellant stated that he was always a worrier, 
and that stress exacerbates his symptoms.  He reported visual 
hallucination on one occasion in recent past, shortly after 
he stopped drinking.  On mental status examination, the 
appellant was casually dressed, somewhat dramatic with hand 
motions and mild tremor, which appeared to be exaggerated.  
He was in no acute distress and was cooperative.  Speech was 
somewhat loud and the appellant was talkative, but of normal 
pattern and not pressured.  His mood was reportedly depressed 
and somewhat irritable.  Affect was full range, not labile.  
Thought content was negative for suicidal or homicidal 
ideations, although there was some paranoia regarding a truck 
following him and jealously about his estranged spouse.  
Thought form was coherent and goal directed.  Orientation was 
full and alert, and there was no evidence of memory 
impairment.  Insight was fair.  The Axis I diagnosis was 
alcohol dependence.  A GAF score of 60 was assigned.  The 
plan was to start the appellant on a low dose of Trazodone 
for sleep problems.  He subsequently participated in group 
and individual therapy.  In late November 1998, he declined 
to continue Trazodone because it made him nauseated.  In 
December 1998, the appellant reported that he still believed 
he was being followed/observed from a black truck.  He agreed 
to restart Trazodone.  In December 1998, a physician 
indicated that the appellant's "problems with cognition, 
affective regulation and sleep are referable to alcohol and 
hyperammonemia."

Report of telephone contact with the VA outpatient clinic 
dated March 1999 reflects that the appellant recently lost 
his license for DUI and that he believed his marriage was 
definitely ending as his estranged wife was having less 
contact with him.  It was noted that he had very little human 
contact, living in a remote location, and that he had no form 
of transportation.  He blamed himself for his current 
circumstances, and complained of tremor, worry, and 
dysphoria.  His sleep was adequate.  He reported moderate 
alcohol use, and denied suicidal or homicidal thoughts.  
Continued mood swings were noted.  He sounded lucid and well 
articulated, with good recall of names and organized speech.  
The physician commented as follows:

The patient appears to have a problem 
with prominent anxiety and mood lability, 
attributable to alcohol, hepatic 
dysfunction, unfavorable life 
circumstances, and perhaps to an 
idiopathic anxiety or mood disorder.  He 
says that he is unable to make it in for 
appointments and is running out of his 
psychiatric medications.

In July 1999, a VA psychiatric examination was conducted.  
Mental status examination revealed coherent, relevant, and 
emphatic speech.  The appellant was frequently angry and 
anxious.  He reported feelings of jealousy and possessiveness 
about his estranged wife.  He reported poor sleep because of 
shoulder pain, restlessness, and anxiety.  It was noted that 
the appellant may have narcissistic traits.  The appellant 
reported mistrust of authority figures, causing a state of 
arousal because of anxiety.  There were no hallucinations or 
suicidal ideations.  He was oriented.  Concentration was 
impaired at times.  Insight and judgment were at times poor.  
The Axis I diagnoses were generalized anxiety disorder and 
alcohol abuse.  A GAF score of 55 was assigned for the past 
year.  The examiner stated that the appellant was competent 
and that his level of functioning had declined since he was 
last examined in September 1997.  It was noted that the 
appellant had no friends and poorly interacted with his 
family.

On VA general examination in July 1999, the appellant 
appeared apprehensive.  However, he was articulate and 
coherent.  His personality was described as "very intense."

B.  Analysis

The appellant contends that the 50 percent evaluation 
assigned his service-connected generalized anxiety disorder 
does not reflect adequately the severity of his back 
symptomatology.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disabilities 
are more severe, his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9434-9400 as revised), dysthymic 
disorder and generalized anxiety disorder are evaluated using 
criteria from the general rating formula for mental 
disorders.  Where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate. A 70 percent rating is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure or irrelevant, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to maintain 
effective relationships. A 100 percent rating is only 
appropriate in those cases where there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting one's self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, one's own occupation or one's own name.

In essence, the medical examinations and treatment records 
show that the appellant's psychiatric symptoms have adversely 
effected his family and social relationships, and possibly 
his former work-life.  The record shows that he is separated 
from his wife and interacts poorly with his sons.  His 
symptoms reportedly include mood swings with anger and 
irritability, poor sleep, and withdrawal.  Isolated psychotic 
symptoms were noted in the record although not on recent VA 
examinations.  The appellant has further expressed feeling 
"sad all my life" and behaving in a way to discourage 
friendships and closeness with his family.  

However, we also observe that the appellant is clearly 
rational, cooperative and goal-oriented in his dealings with 
VA examiners and staff.  The appellant's relationship with 
his wife appears to be impaired, by his own statements, due 
to jealously, possessiveness, and verbal abusiveness.  The 
Board notes the assignment of an Axis V GAF score of 60 at 
the time of the September 1997 VA examination, and the 
assignment of a GAF score of 55 at the time of his July1999 
VA examination.  Both these scores indicate the examiner's 
assessment that, at a minimum, the appellant has serious 
impairments in social or occupational functioning, such as no 
friends or the inability to keep or obtain a job, due to 
psychological factors alone.

The Board finds that the medical evidence as a whole 
demonstrates that the appellant is considerably impaired by 
virtue of his service-connected psychiatric condition, with 
difficulty in establishing and maintaining effective work and 
social relationships.  However, an evaluation of 70 percent 
or higher is not warranted because the Board finds no 
evidence of ongoing suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical, obscure 
or irrelevant speech, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene; 
or of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, poor personal hygiene or behavior constituting a 
danger to the appellant or others.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  However, there has been no showing 
that the disability under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) as the record shows that the 
appellant left work after a work-related injury to the arm. 
Also, the evidence of record fails to show frequent periods 
of hospitalization, or other factors that render 
impracticable the application of the regular schedular 
standards.  The record shows that the appellant's recent 
periods of hospitalization were for alcohol dependence.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Total Rating Claims

A total disability rating based on individual unemployability 
(TDIU) may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities. If there is only one such disability, it shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999).

An award of TDIU is authorized only for disability due to 
service-connected disabilities. 38 C.F.R. § 4.16.  In this 
case, service connection is in effect for generalized anxiety 
disorder (50%) and tinea cruris (0%).  The combined 
disability rating is 50 percent.  The appellant does not have 
a single disability ratable at 60 percent or more, or two or 
more disabilities with one disability ratable at 40 percent 
and sufficient additional disability to warrant a combined 
rating of 70 percent or more.  As the appellant has failed to 
meet the minimum schedular criteria, there is no legal basis 
for a grant of TDIU.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

However, "[i]t is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled."  38 C.F.R. § 4.16(b) (1999).  The appellant 
clearly contends that he is unable to perform substantially 
gainful employment, but from the statements from the 
appellant along with the medical evidence of record, it is 
clear he is totally disabled due to additional disabilities 
(cervical spine, right shoulder, liver dysfunction, alcohol 
dependence, etc.) combined with the impairment caused by his 
service-connected psychiatric disability.  In this regard, 
the Board observes that the medical evidence of record 
contains no opinion to the effect that the appellant's 
service-connected psychiatric disorder renders him unable to 
pursue substantially gainful employment.  Additionally, we 
note that there is no indication that the appellant was 
awarded disability benefits from the Social Security 
Administration; but rather, the VA records reflect that he 
was denied benefits.

Accordingly, the Board finds and concludes that, beyond the 
appellant's own contentions, there is no evidence which 
demonstrates that he is unable to perform substantially 
gainful employment due to the manifestations of his service-
connected psychiatric disability.  As such, he is not 
entitled to a total evaluation based on individual 
unemployability due to his service-connected disability.



ORDER

Service connection for hearing loss is denied.

Service connection for dental disability is denied.

An increased rating for generalized anxiety disorder is 
denied.

The claim for TDIU is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 


